Case 1:19-cv-21965-RNS Document 11 Entered on FLSD Docket 03/08/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 19-21965-Civ-SCOLA/TORRES


  RAUL CAMACHO, JR.,

               Plaintiff,

  v.

  COMMISSIONER OF SOCIAL SECURITY,

              Defendant.
  ______________________________________/

                        REPORT AND RECOMMENDATION

        This matter is before the Court on a sua sponte review of the record and Raul

  Camacho, Jr.’s (“Plaintiff”) complaint against the Commissioner of Social Security.

  On June 20, 2019, the Court granted Plaintiff’s motion for leave to proceed in forma

  pauperis [D.E. 6], directing him to file the appropriate summonses on the docket

  and to identify the parties to be served as per Rule 4. However, almost two years

  later, Plaintiff has failed to file anything in this case other than a notice of an

  address change. [D.E. 8-9]. On February 16, 2021, the Court issued an order to

  show cause because Plaintiff had failed to file any summonses or take any other

  action to litigate his claims. The Court ordered Plaintiff to show cause on or before

  March 2, 2021 on why this case should not be dismissed for a failure to litigate.

  [D.E. 10].

        Having now reviewed the record again, the time for Plaintiff to show cause

  has passed and Plaintiff has still failed to explain why this case should not be



                                           1
Case 1:19-cv-21965-RNS Document 11 Entered on FLSD Docket 03/08/2021 Page 2 of 2




  dismissed for a failure to litigate. Plaintiff has taken no action in this case since

  December 3, 2020 and the case has remained static since that time.           Because

  Plaintiff has failed to show cause or take any other action to prosecute his claims

  and the time to do so has long since passed, Plaintiff’s complaint should be

  DISMISSED and this action should be CLOSED.

        Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

  have fourteen (14) days from service of this Report and Recommendation within

  which to file written objections, if any, with the District Judge. Failure to timely

  file objections shall bar the parties from de novo determination by the District

  Judge of any factual or legal issue covered in the Report and shall bar the parties

  from challenging on appeal the District Judge’s Order based on any unobjected-to

  factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

  Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

  v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 8th day of

  March, 2021.


                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                            2
